Jul 18 2013, 6:28 am
 Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                            ATTORNEY FOR APPELLEE:

ANTHONY S. CHURCHWARD                              MATTHEW S. WILLIAMS
Leonard, Hammond, Thoma & Terrill                  Fort Wayne, Indiana
Fort Wayne, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE PATERNITY OF:                 )
L.M.D. (Minor Child),                              )
                                                   )
D.H.,                                              )
                                                   )
        Appellant-Respondent,                      )
                                                   )
               vs.                                 )      No. 01A02-1301-JP-31
                                                   )
A.D.,                                              )
                                                   )
        Appellee-Petitioner.                       )
                                                   )


                       APPEAL FROM THE ADAMS CIRCUIT COURT
                         The Honorable Frederick A. Schurger, Judge
                               Cause No. 01C01-1008-JP-39


                                          July 18, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                    Case Summary

      D.H. (“Father”) petitioned the trial court to change the last name of his four-year-

old daughter, L.M.D., to match his own. Father believed that his daughter would benefit

from sharing his last name because it would strengthen their bond, clarify his role in her

life, and support her bonding with his family members. The trial court denied Father’s

request. At issue here, as in all name-change cases, is whether the parent seeking the

name change has shown that it would be in his child’s best interests. This case is not,

however, about whether L.M.D. will share her mother’s name or her father’s. L.M.D.’s

mother, A.D., (“Mother”), was recently married and is known socially by her new

husband’s last name. And Mother repeatedly told the trial court that she also planned to

legally assume her husband’s last name. Thus, the issue facing the trial court was

whether it was in L.M.D.’s best interests to share Father’s last name or keep her current

name—in light of Mother’s testimony that L.M.D. would soon be the only one bearing

that name.

      Father is involved in his daughter’s life and his reason for seeking a name change

focused on his daughter’s best interests. Mother, meanwhile, offered no persuasive

argument that changing L.M.D.’s last name would not be in her best interests, and she

told the court that she was going to take her new husband’s last name. In light of this

evidence, we conclude that the trial court erred by denying Father’s request. We reverse

and remand.




                                            2
                              Facts and Procedural History

       In August 2008, L.M.D. was born to fifteen-year-old Mother and nineteen-year-

old Father. Although Father was at the hospital for L.M.D.’s birth, he did not sign the

birth certificate, and L.M.D.’s birth certificate shows her last name to be Mother’s

maiden name. Father’s paternity was not established until 2010, when the parties reached

an agreement regarding parenting time and child support. Recently, Mother married the

father of her two younger children. She now uses her new husband’s last name socially,

although she has not yet legally changed her name. In 2012, Father filed a petition to

change L.M.D.’s last name to his own.

       At a hearing on his petition, Father explained that he wanted L.M.D. to have his

last name because it would “get a stronger bond between us” and because he “wanted

[L.M.D.] to know that I’m her father and that you [k]now she’s not just going over to

somebody’s house to stay the night and that’d help her, you know, get a stronger bond

between us with her last name being [H].” Tr. p. 8. Father also reasoned that changing

L.M.D.’s last name would help her identify with Father’s side of the family. Id.

       Father conceded his failure to support his daughter emotionally or financially

before paternity was established in 2010. Id. at 10. But since that time, he regularly paid

child support and exercised parenting time. He admitted that he accumulated a child-

support arrearage at some point, which he was paying through income-withholding

orders. Id. at 5. In the future, he hoped to “be there for [L.M.D.] the best that I can,” by

being involved in her activities and paying child support. Id. at 9.




                                             3
        Mother admitted that L.M.D. did not own property in her current name and that

she had no concerns about changing L.M.D.’s social-security number or her daycare

records. Id. at 35. Mother nonetheless objected to the proposed name change, saying

that Father was at the hospital when their daughter was born and that he did not sign the

birth certificate; according to Mother, “he [] had his chance and he blew it.” Id. at 25.

Mother said she believed that L.M.D. should have her last name because Mother had

custody and a name change might confuse L.M.D. Id. at 33, 36. But she admitted that

L.M.D. was already confused and sometimes referred to herself by Father’s last name.

Id. at 37. Mother also told the court that her two youngest children bore her new

husband’s last name. Id. at 24. She said she used her husband’s last name socially and

planned to legally assume his name as well.1 Id. at 23, 34 (“I can tell you I’m changing

my [name] to [A.L.].”).

        The trial court denied Father’s petition to change L.M.D.’s name, saying that the

name change was “more for the benefit of the father and his family and not for the best

interests of the child . . . .” Appellant’s App. p. 21. Father now appeals.

                                      Discussion and Decision

        We review a trial court’s order on a petition to change the name of a minor child

for an abuse of discretion. In re Paternity of M.O.B., 627 N.E.2d 1317, 1318 (Ind. Ct.

App. 1994) (citations omitted). An abuse of discretion occurs where the decision is

clearly against the logic and effect of the facts and circumstances before the court or the



        1
           Mother also testified that she would like L.M.D. to take her new stepfather’s last name, but the
trial court declined to consider that request. Tr. p. 32 (“I think it exceeds the scope of the information
available to [Father] in terms of something being brought other than opposition [to the name change].”).
                                                    4
court has misinterpreted the law. Id. We do not reweigh the evidence, and we view the

evidence in the light most favorable to the appellee. Id.

       In determining whether to grant a name-change petition, courts consider the best

interests of the child. See Ind. Code § 34-28-2-4(d). Absent evidence that a name change

would be in the child’s best interests, the party seeking a name change is not entitled to

such change. M.O.B., 627 N.E.2d at 1318. The factors that a trial court may consider

include whether the child holds property under a given name, whether public and private

entities and community members know the child by a certain name, and the degree of

confusion that might be caused by a name change. Id. at 1318-19. The trial court may

also consider whether the non-custodial parent supports the child, exercises parenting

time, and is actively involved in the life and welfare of the child. In re Paternity of

Tibbitts, 668 N.E.2d 1266, 1269 (Ind. Ct. App. 1996), trans. denied.

       Father testified that he believed changing L.M.D.’s last name would be in her best

interests; specifically, that it would strengthen their father-daughter connection and help

her bond with his family members. He also said it would help her understand his role in

her life; specifically, she would know that she was not “just going over to somebody’s

house to stay the night” when he exercised his parenting time. Tr. p. 8. These statements

show Father’s focus on his daughter’s best interests rather than his own. See Petersen v.

Burton, 871 N.E.2d 1025, 1030-31 (Ind. Ct. App. 2007). And to the extent that L.M.D.

might benefit from an increase in Father’s paternal feelings, this fact “should not be

discounted simply because the feelings may also positively affect Father.” Id. at 1031

(citation omitted).


                                             5
        According to Mother, Father had his chance in 2008, and he blew it. But she

struggled to articulate why Father’s name-change request should be denied—L.M.D. did

not own property in her current name, and Mother said she had no concerns about

changing L.M.D.’s social-security number or her daycare records. Mother argued that

L.M.D. should have Mother’s last name because Mother had custody and a name change

might confuse L.M.D., but Mother admitted that L.M.D. was already confused in that she

sometimes referred to herself by Father’s last name.

        There is another critical piece to this puzzle. Mother was recently married. Her

two youngest children bear her new husband’s last name. Mother is known socially by

that last name, and she told the trial court that she planned to legally assume that name.

Tr. p. 23, 34 (“I can tell you I’m changing my [name] to [A.L.].”).2 Because Mother

intends to change her last name, the parties’ dispute was not about whether L.M.D. would

share her mother’s name or her father’s; rather, the question facing the trial court was

whether it was in L.M.D.’s best interests to share Father’s last name or keep her current

name—in light of Mother’s testimony that L.M.D. might soon be the lone bearer of that

name.

        Given the evidence before it—Father’s testimony about why a name change would

be in L.M.D.’s best interests, Mother’s failure to articulate why it would not be, and

Mother’s testimony that she was taking her new husband’s last name—we conclude that

the trial court erred by denying Father’s request to change L.M.D.’s last name.

        2
          We acknowledge Mother’s statement at the end of the hearing that there had been some
discussion of her husband taking Mother’s last name. Tr. p. 39. However, Mother said this after having
already said that she was known socially by her husband’s last name and that she planned to legally take
that name. And notably, this statement was made after the trial court declined to consider the issue of
changing L.M.D.’s last name to that of Mother’s new husband.
                                                   6
       Finally, Father’s track record in supporting his daughter is not perfect: he failed to

support L.M.D. before paternity was established and at some point accumulated a child-

support arrearage. But Father’s parenting need not be flawless to obtain a name change.

Petersen, 871 N.E.2d at 1031 (“Father’s parenting, while admittedly not perfect, has

improved significantly since paternity was established . . . . [H]e provides consistent

financial support for his son, and he exercises regular visitation.”). Father provides

support through income-withholding orders, exercises parenting time, and has expressed

his desire to continue to improve his relationship with his young daughter. We conclude

that the trial court erred in denying Father’s request to change L.M.D.’s last name. We

reverse and remand with instructions to the trial court to grant Father’s name-change

petition.

       Reversed and remanded.

KIRSCH, J., and PYLE, J., concur.




                                             7